Citation Nr: 0945242	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-37 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for bipolar disorder, depression, seizure disorder, 
and Dilantin toxicema to include cerebellar atrophy and 
ataxia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from April 1979 to June 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  That rating decision denied four claims, however an 
informal conference in August 2007 between the Veteran's 
representative and the RO resulted in recharacterizing the 
appeal as one issue.  The Board has subsequently 
recharacterized that issue to reflect that it was previously 
denied in an April 1998 final rating decision; as the claim 
is being reopened and considered de novo, there is no 
prejudice to the Veteran.


FINDINGS OF FACT

1.  In an April 1998 rating determination the RO denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals resulting from use of Dilantin, including seizure 
disorder, cerebellar damage, and depression.  After issuance 
of a statement of the case (SOC), the Veteran did not perfect 
his appeal.  Thus, the decision became final.

2.  Evidence received since the April 1998 denial raises a 
reasonable possibility of substantiating the claim.

3.  The preponderance of the competent medical evidence is 
against a finding that the Veteran has any additional 
disability, to include bipolar disorder, depression, seizure 
disorder, and Dilantin toxicema to include cerebellar atrophy 
and ataxia, that was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident or fault on the part of the VA, nor as the result of 
an event that was not reasonably foreseeable.  



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals resulting from use of Dilantin, including seizure 
disorder, cerebellar damage, and depression, has been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for bipolar disorder, depression, seizure disorder, and 
Dilantin toxicema to include cerebellar atrophy and ataxia, 
are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The duty to notify and assist with regard to the issue of 
whether new and material evidence has been received has been 
met to the extent necessary to reopen the claim, such that 
any deficiency in this regard is harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993), 4 Vet. App. at 392-94: Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in January 2004 and the claim was 
readjudicated in an October 2008 supplemental statement of 
the case.  Mayfield, 444 F.3d at 1333.  Although the notice 
provided prior to the SSOC did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that 
compensation under 38 U.S.C.A. § 1151 is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess, supra.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran 
examinations including a medical opinion regarding his claim.  
Pertinent VA medical records dated since 1997 are on file, 
and multiple attempts to obtain additional VA medical records 
have been unsuccessful.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Reopening the Claim- New and Material Evidence

In an April 1998 rating decision, the Veteran was denied 
benefits under 38 U.S.C.A. § 1151 for residuals resulting 
from use of Dilantin, including seizure disorder, cerebellar 
damage, and depression.  The Veteran submitted a notice of 
disagreement with that rating decision.  After issuance of a 
statement of the case (SOC), the Veteran did not perfect his 
appeal.  Thus, the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

Within the October 2008 supplemental statement of the case, 
the RO appears to reopen the Veteran's claim and consider it 
on the merits.  Nevertheless, the Board must address the 
issue of new and material evidence in the first instance 
because it determines the Board's jurisdiction to reach the 
underlying claims and to adjudicate the claims de novo.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1383-4.

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
initially denied due to the absence of evidence linking the 
Veteran's claimed disabilities with VA medical treatment.  
Subsequent to that final determination, the Veteran has 
submitted new and material evidence, and his service 
connection claim for hypertension may be reopened.

Recently submitted evidence includes a July 2005 VA 
neurologic consultation report noting "cerebral ataxia and 
peripheral neuropathy from ethanol plus probable Dilantin 
injury as well."  A June 2008 VA examination addendum report 
concluded that the Veteran's treatment with Dilantin "as 
likely as not might be responsible for his cerebellar 
atrophy."

This evidence is new because it has not been previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant of evidence already considered.  This evidence 
is also material because it relates to an unestablished fact 
necessary to substantiate the claim; i.e., it suggests a 
medical nexus between the claimed disability and VA 
treatment.  As new and material evidence has been submitted, 
his claim may be reopened.

Entitlement to Benefits Under 38 U.S.C.A. § 1151

The Veteran's claim for benefits under 38 U.S.C.A. § 1151 
having been reopened, it may now be considered on the merits.  
The Board has considered whether adjudicating the claim on a 
de novo basis at this time would prejudice the Veteran.  In 
this case, the Veteran has been provided with pertinent laws 
and regulations regarding his claim.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  His arguments, and those 
of his representative, have focused on the merits of the 
issue.  Therefore, the Board can proceed with this claim 
without prejudice to the Veteran.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

For 38 U.S.C.A. § 1151 claims the evidence must show that the 
VA treatment in question resulted in additional disability 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.  In determining whether additional 
disability exists, VA compares the Veteran's physical 
condition immediately prior to the surgery upon which the 
claim for benefits is based with the physical condition after 
the medical treatment.  38 C.F.R. § 3.361(b).

The Veteran contends that he suffered additional disability 
(bipolar disorder, depression, seizure disorder, Dilantin 
toxicema, cerebellar atrophy, and ataxia) as the result of 
Dilantin, a medication that he reports was prescribed to him 
by a VA physician for treatment of seizures beginning in 
1989.  He believes that he is entitled to compensation for 
that additional disability under 38 U.S.C.A. § 1151 on that 
basis.

The earliest available VA medical records date from 1997.  A 
March 1997 hospitalization record notes  the Veteran has a 
history of alcohol abuse and seizures.  The Veteran reported 
that he had been treated with Dilantin and Phenobarbital in 
the past but they were not effective.  The impression was 
withdrawal seizure.  

In June 1997, the Veteran reported a slowly progressive gait 
disorder since 1985 and that he had been placed on Dilantin 
for seizures in 1989.  He reported seizures continuing even 
after not using alcohol for four months.  He also stated that 
his gait did not improve when he stopped using Dilantin.  A 
VA magnetic resonance imaging (MRI) scan of the Veteran's 
brain in June 1997 showed cerebral atrophy which appeared to 
be diffuse in nature.  VA neurology consultation noted that 
the nature of the Veteran's cerebellar degeneration was less 
likely to be alcohol-related and that Dilantin-induced 
cerebellar degeneration may be most likely.

VA examinations were conducted in April 2004.  The general 
medical examination resulted in diagnoses of seizure 
disorder; chronic alcoholism; and bipolar, by history.  
Neurological examination found idiopathic epilepsy, depakote 
tremor, and probable alcohol neuropathy.  Psychiatric 
examination found alcohol dependence, currently in remission; 
adjustment disorder with depressed mood, chronic; personality 
disorder, not otherwise specified.  The examiner stated that 
while the Veteran had been diagnosed with major depression, 
bipolar disorder or depressive disorder, not otherwise 
specified, in the past, "I do not find evidence to support 
any  of those diagnoses at the present time.  Rather, the 
patient appears to be having difficulty adjusting 
psychologically to the limitations of activities imposed by 
his seizure disorder and cerebellar atrophy."

A July 2005 VA neurology consultation noted cerebellar ataxia 
and peripheral neuropathy from ethanol plus probable Dilantin 
injury as well.

A VA examination was conducted in May 2008.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  the impression was grand mal seizure disorder; 
cerebellar ataxia; tremor, possibly secondary to Depakote 
treatment, but it could also be a benign familial tremor; 
alcoholism; and mild peripheral sensory neuropathy which 
could be related to spinal stenosis.  The examiner noted that 
while the Veteran's cerebellar ataxia could be idiopathic in 
nature, "it might be said as likely as not that it could be 
a problem that is related to Dilantin sensitivity."  In an 
addendum to the report, dated in June 2008, the examiner 
noted that research into the incidence of chronic cerebral 
atrophy related to chronic phenytoin therapy was consistent 
with the premise that treatment with Dilantin in the 
Veteran's case as likely as not might be responsible for his 
cerebellar atrophy.  In a second addendum report, completed 
later in June 2008, the examiner noted:

It has been stated that more likely than not 
the use of Dilantin in this Veteran has 
caused cerebellar atrophy and ataxia.  It is 
known also that use of alcohol would 
contribute to this apparent Dilantin 
toxicity.  We apparently have no VA records 
describing this period of time.  With the 
Veteran's history of alcohol usage, it is 
very possible that he would fail to report 
for appointments, fail to report for 
Dilantin levels, and fail to report new 
symptoms such as ataxia.  With the knowledge 
available, I believe it is impossible to 
assign VA negligence.  Certainly the Veteran 
was negligent in his own self-care.  If 
available, the VA records concerning this 
period from 1989 on should be evaluated for 
possible negligence on the part of VA and/or 
the Veteran.

The RO has attempted on at least two occasions to obtain VA 
records from the 1980s to 1996 but these have been reported 
as unavailable.  

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

Only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The medical evidence does not show that the Veteran currently 
has bipolar disorder or depression.  His current psychiatric 
diagnoses are alcohol dependence and adjustment disorder.

With respect to the diagnosed seizure disorder, cerebellar 
atrophy, ataxia, and Dilantin toxicema, while the 
preponderance of the evidence supports a finding that the 
Veteran has additional disability related to use of Dilantin, 
the medical evidence of record fails to show that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  The 
only medical opinion of record that addresses this question, 
the second June 2008 addendum to the May 2008 VA examination 
report, concludes that, with the record as it now stands, it 
is impossible to assign VA negligence.  

In the absence of any treatment records from the period of 
the Veteran's initial Dilantin treatment, there is no basis 
to find fault by VA that would be required for an award of 
benefits under 38 U.S.C.A. § 1151.

Although the Veteran has asserted that he has additional 
disability as a result of VA negligence in prescribing 
medication beginning in 1989, nothing on file shows that the 
Veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
his contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

In view of the foregoing, the preponderance of the competent 
medical evidence is against a finding that the Veteran has 
any additional disability, to include bipolar disorder, 
depression, seizure disorder, and Dilantin toxicema to 
include cerebellar atrophy and ataxia, that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA, nor as the result of an event that was not reasonably 
foreseeable.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  Therefore, the award of 
entitlement to compensation under 38 U.S.C.A. § 1151 is not 
warranted.


ORDER

New and material evidence having been received, the Veteran's 
claim for benefits under 38 U.S.C.A. § 1151 is reopened.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bipolar disorder, depression, seizure disorder, and Dilantin 
toxicema to include cerebellar atrophy and ataxia, is denied.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals	


 Department of Veterans Affairs


